Exhibit 10.7

NEITHER THIS NOTE NOR THE SHARES OF SERIES A CONVERTIBLE PREFERRED STOCK OR
COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAS BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAW, AND SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR STATE LAW OR AN OPINION OF
COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.


$3,000,000
 
New York, New York
November 13, 2007  



MALEX, INC.


3% CONVERTIBLE PROMISSORY NOTE DUE MARCH 31, 2008


FOR VALUE RECEIVED, Malex, Inc., a Delaware corporation (the “Company”), hereby
promises to pay to the order of Sichenzia Ross Friedman Ference, LLP, as escrow
agent, or registered assigns (the “Holder”), the principal amount of three
million dollars ($3,000,000) on March 31, 2008 (the “Maturity Date”). Interest
on the outstanding principal balance shall be paid at the rate of three percent
(3%) per annum, payable on the Maturity Date. Interest shall be computed on the
basis of a 360-day year, using the number of days actually elapsed. This Note is
the promissory note referred to as the “Make-Good Note” issued pursuant to the
Securities Purchase Agreement (the “Agreement”), dated November 13, 2007, by and
among the Company, Barron Partners LP and the other Investors named therein. All
terms defined in the Agreement and used in this Note shall have the same meaning
in this Note as in the Agreement.


Article 1.
Covenants of the Company
 
(a)  Amendment to Certificate of Incorporation. The Company shall take such
action to amend its certificate of incorporation and create the Series A
Convertible Preferred Stock as is required pursuant to the Agreement.
 
(b)  Fundamental Transaction. The Company shall not enter into any agreement
with respect to any Fundamental Transaction, as defined in the Agreement, or
consummate any Fundamental Transaction without the approval of the Holder.
 
Article 2.  
Events of Default; Acceleration


(a)  Events of Default Defined. The entire unpaid principal amount of this Note,
together with interest thereon shall, on written notice to the Company given by
the holders of this Note, forthwith become and be due and payable if any one or
more the following events (“Events of Default”) shall have occurred (for any
reason whatsoever and whether such happening shall be voluntary or involuntary
or be affected or come about by operation of law pursuant to or in compliance
with any judgment, decree, or order of any court or any order, rule or
regulation of any administrative or governmental body) and be continuing. An
Event of Default shall occur:
 

--------------------------------------------------------------------------------


 
(i)  if failure shall be made in the payment of the principal or interest on the
Note when and as the same shall become due and such failure shall continue for a
period of five (5) business days after such payment is due; or
 
(ii)  if the Company shall violate or breach any of the representations,
warranties and covenants contained in the Note or the Agreement and such
violation or breach shall continue for thirty (30) days after written notice of
such breach shall been received by the Company from the Holder; or
 
(iii)  if the Company or any Significant Subsidiary (which term shall mean any
subsidiary of the Company which would be considered a significant subsidiary, as
defined in Rule 1-02 of Regulation S-X of the SEC shall consent to the
appointment of a receiver, trustee or liquidator of itself or of a substantial
part of its property, or shall admit in writing its inability to pay its debts
generally as they become due, or shall make a general assignment for the benefit
of creditors, or shall file a voluntary petition in bankruptcy, or an answer
seeking reorganization in a proceeding under any bankruptcy law (as now or
hereafter in effect) or an answer admitting the material allegations of a
petition filed against the Company or any Significant Subsidiary, in any such
proceeding, or shall by voluntary petition, answer or consent, seek relief under
the provisions of any other now existing or future bankruptcy or other similar
law providing for the reorganization or winding up of corporations, or an
arrangement, composition, extension or adjustment with its or their creditors,
or shall, in a petition in bankruptcy filed against it or them be adjudicated a
bankrupt, or the Company or any Significant Subsidiary or their directors or a
majority of its stockholders shall vote to dissolve or liquidate the Company or
any Significant Subsidiary other than a liquidation involving a transfer of
assets from a Subsidiary to the Company or another Subsidiary; or
 
(iv)  if an involuntary petition shall be filed against the Company or any
Significant Subsidiary seeking relief against the Company or any Significant
Subsidiary under any now existing or future bankruptcy, insolvency or other
similar law providing for the reorganization or winding up of corporations, or
an arrangement, composition, extension or adjustment with its or their
creditors, and such petition shall not be vacated or set aside within ninety
(90) days from the filing thereof; or
 
(v)  if a court of competent jurisdiction shall enter an order, judgment or
decree appointing, without consent of the Company or any Significant Subsidiary,
a receiver, trustee or liquidator of the Company or any Significant Subsidiary,
or of all or any substantial part of the property of the Company or any
Significant Subsidiary, or approving a petition filed against the Company or any
Significant Subsidiary seeking a reorganization or arrangement of the Company or
any Significant Subsidiary under the Federal bankruptcy laws or any other
applicable law or statute of the United States of America or any State thereof,
or any substantial part of the property of the Company or any Significant
Subsidiary shall be sequestered; and such order, judgment or decree shall not be
vacated or set aside within ninety (90) days from the date of the entry thereof;
or
 
(vi)  if, under the provisions of any law for the relief or aid of debtors, any
court of competent jurisdiction shall assume custody or control of the Company
or any Significant Subsidiary or of all or any substantial part of the property
of the Company or any Significant Subsidiary and such custody or control shall
not be terminated within ninety (90) days from the date of assumption of such
custody or control.
 
(b)  Rights of Note Holder. Nothing in this Note shall be construed to modify,
amend or limit in any way the right of the holder of this Note to bring an
action against the Company.
 
- 2 -

--------------------------------------------------------------------------------


 
Article 3.
Conversion


(a)  Automatic Conversion. Upon the filing of both the Restated Certificate and
the Certificate of Designation, the principal and interest of this Note shall be
automatically converted into 24,787,135 shares of Series A Preferred Stock
without any action on the part of the holder of this Note. In the even that the
Company shall not have filed the Restated Articles and the Certificate of
Designation by the maturity date of this Note, this Note shall be automatically
converted into 24,787,135 shares of Common Stock. Such shares of Series A
Preferred Stock are referred to as the Automatic Conversion Securities. Upon
such conversion, this Note and the Company’s obligations under this Note
(including the obligation to pay interest) shall terminate.
 
(b)  Transfer Taxes. The issuance of certificates for shares of the Common Stock
on conversion of this Note shall be made without charge to the Holders thereof
for any documentary stamp or similar taxes that may be payable in respect of the
issue or delivery of such certificate, provided that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such certificate upon conversion in a name
other than that of the Holder, and the Company shall not be required to issue or
deliver such certificates unless or until the person or persons requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.
 
(c)  Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the liquidated damages (if any) on, this Note at the
time, place, and rate, and in the coin or currency, herein prescribed.
 
(d)  Certain Adjustments.
 
(i)  Stock Dividends and Stock Splits. If the Company, at any time from and
after the Closing Date, while this Note is outstanding: (A) shall pay a stock
dividend or otherwise make a distribution or distributions on shares of its
Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company pursuant to this Note), (B)
subdivide outstanding shares of Common Stock into a larger number of shares, (C)
combine (including by way of reverse stock split) outstanding shares of Common
Stock into a smaller number of shares, or (D) issue by reclassification of
shares of the Common Stock any shares of capital stock of the Company, then the
number of shares of Common Stock in the Optional Conversion Securities shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding after such event and of which the denominator shall be
the number of shares of Common Stock (excluding treasury shares, if any)
outstanding before such event. Any adjustment made pursuant to this Section
3(f)(i) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
 
(e)  Series A Preferred Stock. The number of shares of Series A Preferred Stock
shall be adjusted as provided in the Certificate of Designation with respect to
any events of the type described in this Section 3(f) which occur subsequent to
the Closing Date.
 
(f)  Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.
 
- 3 -

--------------------------------------------------------------------------------


 
(g)  Notice to Holders.
 
(i)  Adjustment to Conversion Price. Whenever the number of shares of Common
Stock issuable is adjusted pursuant to this Section 3, the Company shall
promptly mail to each Holder a notice setting forth the adjustment and setting
forth a brief statement of the facts requiring such adjustment. If the Company
issues a variable rate security, despite the prohibition thereon in the Purchase
Agreement, the Company shall be deemed to have issued Common Stock or Common
Stock equivalents at the lowest possible conversion or exercise price at which
such securities may be converted or exercised in the case of a Variable Rate
Transaction (as defined in the Purchase Agreement), or the lowest possible
adjustment price in the case of an MFN Transaction (as defined in the Purchase
Agreement).
 
(ii)  Notices of Other Events. If (A) the Company shall declare a dividend (or
any other distribution) on the Common Stock; (B) the Company shall declare a
redemption of the Common Stock; (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights; (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock or any Fundamental Transaction, (E) the
Company shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Company; then in each case, the Company shall
cause to be filed at each office or agency maintained for the purpose of
conversion of this Note, and shall cause to be mailed to the Holders at their
last addresses as they shall appear upon the stock books of the Company, at
least 30 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification is expected to become effective or close, and the date as
of which it is expected that holders of the Common Stock of record shall be
entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification or Fundamental
Transaction; provided, that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice.
 
Article 4.
Subordination
 
(a)  Agreement of Subordination. The Company, for itself, its successors and
assigns, covenants and agrees, and the Holder of this Note by his or her
acceptance of this Note likewise covenants and agrees, that the payment of the
principal of and interest on this Note is hereby expressly subordinated, to the
extent and in the manner hereinafter set forth, to the prior payment in full of
all Senior Indebtedness, as hereinafter defined. The provisions of this Article
4 shall constitute a continuing offer to all persons who, in reliance upon such
provision, become holders of, or continue to hold, Senior Indebtedness, and such
provisions are made for the benefit of the holders of Senior Indebtedness, and
such holders are hereby made obligees hereunder the same as if their names were
written herein as such, and they and/or each of them may proceed to enforce such
provisions.
 
(b)  Company Not to Make Payments with Respect to Note in Certain Circumstances.
 
(i)  Upon the maturity of any Senior Indebtedness by lapse of time, acceleration
or otherwise, all principal thereof and premium, if any, and interest thereon
shall first be paid in full, or such payment duly provided for in cash or in a
manner satisfactory to the holder or holders of such Senior Indebtedness, before
any payment is made by the Company (A) on account of the principal of or
interest on this Note or (B) to acquire this Note.
 
- 4 -

--------------------------------------------------------------------------------


 
(ii)  Upon the happening of an event of default with respect to any Senior
Indebtedness, as such event of default is defined therein or in the instrument
under which it is outstanding, permitting the holders to accelerate the maturity
thereof, then, unless and until such event of default shall have been cured or
waived or shall have ceased to exist, no payment shall be made by the Company
(A) on account of the principal of or interest on this Note or (B) to acquire
this Note.
 
(iii)  Subject to Paragraphs 4(b)(i) and (ii), as long as any Senior
Indebtedness shall be outstanding, (A) the Company shall not make any payment of
principal on this Note except upon the Maturity Date, and (B) the Company may
pay interest on this Note as long as the payment of such principal or interest
will not result in an event of default under the terms of the instruments
pursuant to which the Senior Indebtedness is issued.
 
(iv)  In the event that, notwithstanding the provision of this Paragraph 4(b),
the Company shall make any payment to the Holder of this Note on account of the
principal of or interest on this Note after the happening of a default in
payment of the principal of or premium, if any, or interest on Senior
Indebtedness or after receipt by the Company of written notice of an event of
default with respect to any Senior Indebtedness, then unless and until such
default or event of default shall have been cured or waived or shall have ceased
to exist, such payment shall be held by the holder of this Note in trust for the
benefit of, and shall be paid forthwith over and delivered to, the holders of
Senior Indebtedness (pro rata as to each of such holders on the basis of the
respective amounts of Senior Indebtedness held by them) or their representative
or the trustee under the indenture or other agreement (if any) pursuant to which
any instruments evidencing any Senior Indebtedness may have been issued, as
their respective interests may appear, for application to the payment of all
Senior Indebtedness remaining unpaid to the extent necessary to pay all Senior
Indebtedness in full in accordance with the terms of such Senior Indebtedness,
after giving effect to any concurrent payment or distribution to or for the
holders of Senior Indebtedness.
 
(c)  Notes Subordinated to Prior Payment of all Senior Indebtedness on
Dissolution, Liquidation or Reorganization of Company. Upon any distribution of
assets of the Company upon any dissolution, winding up, liquidation or
reorganization of the Company (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise):
 
(i)  The holders of all Senior Indebtedness shall first be entitled to receive
payment in full of the principal thereof, premium, if any, and interest due
thereon before the holder of this Note are entitled to receive any payment on
account of the principal of or interest on this Note (other than securities of
the Company or any other entity provided for by a plan of reorganization or
readjustment which stock and securities are subordinated to the payment of all
Senior Indebtedness and securities received in lieu thereof which may at the
time be outstanding); and
 
(ii)  Any payment or distribution of assets of the Company of any kind or
character whether in cash, property or securities (other than securities that
are subordinated to the payment of all Senior Indebtedness and securities
received in lieu thereof which may at the time be outstanding), to which the
holder of this Note would be entitled except for the provisions of this Article
4, shall be paid by the liquidating trustee or agent or other person making such
payment of distribution, whether a trustee in bankruptcy, a receiver or
liquidating trustee or other trustee or agent, directly to the holders of Senior
Indebtedness or their representative or representatives, or to the trustee or
trustees under any indenture under which any instruments evidencing any of such
Senior Indebtedness may have been issued, to the extent necessary to make
payment in full of all Senior Indebtedness remaining unpaid, after giving effect
to any concurrent payment or distribution or provision therefor to the holders
of such Senior Indebtedness.
 
- 5 -

--------------------------------------------------------------------------------


 
(iii)  In the event that, notwithstanding the foregoing provision of this
Paragraph 4(c), any payment or distribution of assets of the Company of any kind
or character, whether in cash, property or securities (other than shares
representing equity of the Company as reorganized or readjusted, or securities
of the Company or any other entity provided for by a plan of reorganization or
readjustment which stock and securities are subordinated to the payment of all
Senior Indebtedness and securities received in lieu thereof which may at the
time be outstanding), shall be received by the holder of this Note on account of
principal of or interest on this Note before all Senior Indebtedness is paid in
full, or effective provision made for its payment or distribution, such payment
or distribution shall be received and held in trust for and shall be paid over
to the holders of the Senior Indebtedness remaining unpaid or unprovided for or
their representative or representatives, or to the trustee or trustees under any
indenture under which any instruments evidencing any of such Senior Indebtedness
may have been issued, for application to the payment of such Senior Indebtedness
until all such Senior Indebtedness shall have been paid in full, after giving
effect to any concurrent payment or distribution or provision therefor to the
holders of such Senior Indebtedness.
 
(d)  Noteholder to be Subrogated to Right of Holders of Senior Indebtedness.
Subject to the payment in full of all Senior Indebtedness, the holders of the
Notes shall be subrogated, pro rata, to the rights of the holders of Senior
Indebtedness to receive payments or distributions of assets of the Company
applicable to the Senior Indebtedness until all amounts owing on the Notes shall
be paid in full, and, for the purpose of such subrogation, no payments or
distributions to the holders of the Senior Indebtedness by or on behalf of the
Company or by or on behalf of the holder of this Notes by virtue of this Article
4 which otherwise would have been made to the holder of this Notes shall, as
between the Company and the holder of this Note, be deemed to be payment by the
Company to or on account of the Senior Indebtedness, it being understood that
the provisions of this Article 4 are, and are intended solely, for the purpose
of defining the relative rights of the holders of the Notes, on the one hand,
and the holders of the Senior Indebtedness, on the other hand.
 
(e)  Obligation of the Company Unconditional. Nothing contained in this Article
4 or elsewhere in this Note is intended to or shall impair as between the
Company and the holder of this Note, the obligation of the Company, which is
absolute and unconditional, to pay to the holder of this Note the principal of
and interest on this Note as and when the same shall become due and payable in
accordance with its terms, or is intended to or shall affect the relative rights
of the holder of this Note and creditors of the Company other than the holders
of the Senior Indebtedness, nor shall anything herein or therein prevent the
holder of this Note of this Note from exercising all remedies otherwise
permitted by applicable law upon default under this Note, subject to the rights,
if any, under this Article 4 of the holders of Senior Indebtedness in respect of
cash, property or securities of the Company received upon the exercise of any
such remedy; provided, however, that the holder of this Note shall not exercise
any remedies if the exercise of such remedies would result in an event of
default under the terms of the Senior Indebtedness. Upon any distribution of
assets of the Company referred to in this Article 4, the holders of this Note
shall be entitled to rely upon any order or decree made by any court of
competent jurisdiction in which any dissolution, winding up, liquidation or
reorganization proceedings are pending, or a certificate of the liquidating
trustee or agent or other person making any distribution to the holder of this
Note for the purpose of ascertaining the persons entitled to participate in such
distribution, the holders of the Senior Indebtedness and other indebtedness of
the Company, the amount thereof or payable thereon, the amount or amounts paid
or distributed thereon and all other facts pertinent thereto or to this Article
4. In no event shall any provision of this Article 4 be interpreted as limiting
or abrogating the right of the holder of this Note to convert principal and
interest thereon pursuant to Article 3 of this Note.
 
- 6 -

--------------------------------------------------------------------------------


 
(f)  Subordination Rights Not Impaired by Acts or Omissions of the Company or
Holders of Senior Indebtedness. No right of any present or future holders of any
Senior Indebtedness to enforce subordination as herein provided shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of the Company or by any act or failure to act, in good faith, by any such
holder, or by any noncompliance by the Company with the terms, provisions and
covenants of this Note, regardless of any knowledge thereof which any such
holder may have or be otherwise charged with.
 
(g)  Definition of Senior Indebtedness. The term “Senior Indebtedness” is
defined to mean the principal of and premium, if any, and interest on and any
obligations of the Company with respect to the Company’s indebtedness to all
indebtedness and obligations (other than the Notes) of the Company to banks,
insurance companies and other institutional lenders.
 
(h)  Additional Agreement. The holder of this Note, by its acceptance of this
Note, agrees to execute any formal instruments of subordination which may be
reasonably requested by any holder of Senior Indebtedness.
 
Article 5.
Miscellaneous


(a)  Transferability. This Note shall not be transferred except in a transaction
exempt from registration pursuant to the 1933 Act and applicable state
securities law. The Company shall treat as the owner of this Note the person
shown as the owner on its books and records.
 
(b)  Limited Right of Prepayment. The Company shall have no right to prepay this
Note without the prior written consent of the Holder, which consent may be given
or withheld by the Holder in its sole discretion. Any prepayment shall be
accompanied by interest on this Note to the date of prepayment.
 
(c)  WAIVER OF TRIAL BY JURY. IN ANY LEGAL PROCEEDING TO ENFORCE PAYMENT OF THIS
NOTE, THE COMPANY WAIVES TRIAL BY JURY.
 
(d)  WAIVER OF ANY RIGHT OF COUNTERCLAIM. EXCEPT AS PROHIBITED BY LAW, THE
COMPANY HEREBY WAIVES ANY RIGHT TO ASSERT ANY CLAIM IT MAY HAVE AGAINST THE
HOLDER OF THIS NOTE BY WAY OF A COUNTERCLAIM (OTHER THAN A COMPULSORY
COUNTERCLAIM) IN ANY ACTION ON THIS NOTE.
 
(e)  Usury Saving Provision. All payment obligations arising under this Note are
subject to the express condition that at no time shall the Company be obligated
or required to pay interest at a rate which could subject the holder of this
Note to either civil or criminal liability as a result of being in excess of the
maximum rate which the Company is permitted by law to contract or agree to pay.
If by the terms of this Note, the Company is at any time required or obligated
to pay interest at a rate in excess of such maximum rate, the applicable rate of
interest shall be deemed to be immediately reduced to such maximum rate, and
interest thus payable shall be computed at such maximum rate, and the portion of
all prior interest payments in excess of such maximum rate shall be applied and
shall be deemed to have been payments in reduction of principal.
 
- 7 -

--------------------------------------------------------------------------------


 
(f)  Notice to Company. Notice to the Company shall be given to the Company at
its principal executive offices, presently located at c/o Greenpower
Environmental Technologies, Inc.,Qianzhou Town, Wuxi City, Jiangsu, PRC 214181,
attention of Mr. Wu Jianhua, CEO, with a copy to Kevin L. Leung, Richardson &
Patel LLP, 10900 Wilshire Boulevard, Suite 500, Los Angeles, CA 90024, and to
Asher S. Levitsky PC, Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32
Floor, New York, NY 10006, or to such other address or person as the Company
may, from time to time, advise the holder of this Note, or to the holder of this
Note at the address set forth on the Company’s records. Notice shall be given by
hand delivery, certified or registered mail, return receipt requested, overnight
courier service which provides evidence of delivery, or by telecopier if
confirmation of receipt is given or of confirmation of transmission is sent as
herein provided.
 
(g)  Governing Law. This Note shall be governed by the laws of the State of New
York applicable to agreements executed and to be performed wholly within such
state. The Company hereby (i) consents to the exclusive jurisdiction of the
United States District Court for the Southern District of New York and Supreme
Court of the State of New York in the County of New York in any action relating
to or arising out of this Note, (ii) agrees that any process in any such action
may be served upon it either (x) by certified or registered mail, return receipt
requested, or by an overnight courier service which obtains evidence of
delivery, with the same full force and effect as if personally served upon him
in New York City or (y) any other manner permitted by law, and (iii) waives any
claim that the jurisdiction of any such tribunal is not a convenient forum for
any such action and any defense of lack of in personam jurisdiction with respect
thereto.
 
(h)  Expenses. In the event that the Holder commences a legal proceeding in
order to enforce its rights under this Note, the Company shall pay all
reasonable legal fees and expenses incurred by the holder with respect thereto.
 
IN WITNESS WHEREOF, the Company has executed this Note as of the date and year
first aforesaid.



 
MALEX, INC.
         
By:
/s/ Wu Jianhua
   
Wu JianHua
   
Chief Executive Officer

 
- 8 -

--------------------------------------------------------------------------------


 